Title: To Benjamin Franklin from William Dunlap, 10 August 1776
From: Dunlap, William
To: Franklin, Benjamin


Honord Sir
King and Queen: Aug: 10th: 1776.
Having lately labour’d under a most dangerous and severe Fit of Sickness, and being now but just able to hold my Pen, it will apologize for my Brevety and Imperfection of Expression. I have just received a Letter from my poor Son Ben, couch’d in Terms the most distressing to me: He tells me the worthy Dr. Witherspoon has apprized him, That the Exigencies of the Times, had intirely put it out of the Power of the truly benevolent Gentleman in England, to whom he owd his Education, from contributing any Thing further on that Head, and he must now shift for himself. To your Humanity I can only appeal on this Occasion; whether you can find in your Heart to carry on the good Work begun by taking my poor Boy under your Patronage: He may yet live to be an Ornament by your means to his Country and a Blessing to his Friends. Or must, Oh Sir must his ardent Thirst for Knowledge be entirely quash’d, and must the worthy Youth have Recourse to the Plough or the Spade for a wretched Subsistance!
The Papers will inform you, I am married to a Woman of Fortune. The Truth is, the Lady in Question is possess’d of upwards of £2000 in Land, Negroes, Stock, &c. but not a Farthing Cash: she never had a Child. Knowing I was in Debt, she secur’d every Farthing of the Income of her Estate for the Maintenance of herself and the Family. At her Death, one Half of the Estate is to go to my Children as I may Will: the other Half is at her own Disposal. Thus tho’ my poor Ben: will one Day be entitled to Something, at present I cannot command a single Farthing to help him with. My unhappy Son Frank, engag’d some Months ago in the Marines, in which Service he died, having behav’d very well. I have now three Daughters besides my Ben. who are all well, and I hope will be a Blessing. Leaving the Event of this Application to you and a merciful God, I remain, Honor’d Sir, your most Obedient Humble Servant
W. Dunlap

P.S. While Ben: was under the Patronage of his Unknown Benifactor, he was oblig’d to bend his Profession to Divinity; but I know Physick woud be most agreeable to him and me.

 
Endorsed: Letters of small Import.
